Case 19-67248-lrc         Doc 51      Filed 01/19/21 Entered 01/19/21 15:51:09                  Desc Main
                                      Document     Page 1 of 10


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION

IN RE:                                            :        CHAPTER 13
                                                  :
FELICIA LAVERNE JAMES,                            :        CASE NO. 19-67248-LRC
                                                  :
                                                  :
                                                  :
                         Debtor.                  :

               NOTICE OF FILING OF MODIFICATION OF CONFIRMED PLAN,
                   DEADLINE FOR FILING WRITTEN OBJECTIONS AND
                HEARING DATE AND TIME IF OBJECTION IS TIMELY FILED

         To: Creditors and Other Parties in Interest

         PLEASE TAKE NOTICE that Felicia Laverne James, filed a proposed modification to the
confirmed plan in this case, a copy of which modification you are receiving with the notice or have
recently received by mail. Pursuant to Rule 3015(g) of the Federal Rules of Bankruptcy Procedure, any
creditor or other party in interest opposing this proposed modification must file that objection in writing
with the Court on or before the following deadline.

         DEADLINE FOR FILING OBJECTION: Twenty-four (24) days after the date on which their
proposed Modification was filed. The proposed modification was filed on January 19, 2021.
If the twenty-fourth (24th) day after the date of service falls on a weekend or holiday, the deadline is
extended to the next business day.

         PLACE OF FILING: U. S. Courthouse
                          75 Ted Turner Drive, SW
                          Room 1340
                          Atlanta, GA 30303

         If you mail an objection to the Court for filing, you must mail it early enough so that the Court
will receive it on or before the date stated above.

         You must also serve a copy on the undersigned at the address stated below and on the Debtor at:

                                           Felicia Laverne James
                                             9759 Owen Pkwy
                                           Jonesboro, GA 30238

        PLEASE TAKE FURTHER NOTICE that if an objection to the proposed Modification is
timely filed, the Court will hold a hearing on the modification in Court Room 1204 (12th Floor) of the
Richard B. Russell Building and U.S. Courthouse, 75 Ted Turner Drive, SW, Atlanta, GA 30303, at
10:00 a.m. on February 23, 2021. If no objection is timely filed, the proposed Modification will be
effective pursuant to 11 U.S.C. §1329(b)(2) as part of the Confirmed Plan without further order or
notice.
Case 19-67248-lrc         Doc 51   Filed 01/19/21 Entered 01/19/21 15:51:09          Desc Main
                                   Document     Page 2 of 10


        Given the current public health crisis, hearings may be telephonic only. Please check the
“Important Information Regarding Court Operations During COVID-19 Outbreak” tab at the top
of the GANB Website prior to the hearing for instructions on whether to appear in person or by
phone.




Dated: January 19, 2021                             Respectfully submitted,

                                                    /s/
                                                    Stacey L. Butler, Esq.
                                                    Georgia Bar No. 468063
                                                    The Bankruptcy Law Group, LLC
                                                    Attorney for Debtor
                                                    155 Eagles Walk, Suite A
                                                    Stockbridge, GA 30281
                                                    770-389-0002 Phone
                                                    770-389-0012 Fax
                                                    courtdocs@slblawgroup.com
Case 19-67248-lrc        Doc 51      Filed 01/19/21 Entered 01/19/21 15:51:09                   Desc Main
                                     Document     Page 3 of 10


                             UNITED STATES BANKRUPTCY COURT
                              NORTHERN DISTRICT OF GEORGIA
                                     ATLANTA DIVISION

IN RE:                                           :       CHAPTER 13
                                                 :
FELICIA LAVERNE JAMES,                           :       CASE NO. 19-67248-LRC
                                                 :
                                                 :
                                                 :
                        Debtor.                  :

                       POST-CONFIRMATION MODIFICATION OF PLAN
                            AND REQUEST FOR ITS APPROVAL

         Felecia Laverne James, Debtor, proposes to modify the confirmed plan of reorganization as set
forth below and requests that this modification be approved.


                                     MODIFICATION OF PLAN
         Felecia Laverne James, Debtor, hereby modifies the Chapter 13 Plan, which the Court
confirmed on January 14, 2020 to remove the step payment increase for the Dodge Durango and remove
the direct payment language from the special provisions section.


Current Chapter 13 Plan Section 2.1 - Plan Payment:

§ 2.1 Regular Payments to the trustee; applicable commitment period.
The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
Check one: 36 months 60 months Debtor(s) will make regular payments (“Regular Payments”) to the
trustee as follows:


The debtor(s) will pay $258.00 per month for the applicable commitment period. If the applicable
commitment period is 36 months, additional Regular Payments will be made to the extent necessary to
make the payments to creditors specified in this plan, not to exceed 60 months unless the Bankruptcy
Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the
expiration of the applicable commitment period, no further Regular Payments will be made.


The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1
need not be completed or reproduced. Insert additional lines as needed for more changes.):
      Case 19-67248-lrc           Doc 51     Filed 01/19/21 Entered 01/19/21 15:51:09                 Desc Main
                                             Document     Page 4 of 10




Beginning on           The Regular Payment amount For the following reason (insert reason for change):
(insert date):         will change to
                       (insert amount):
03/15/2021             $1,086.00 per month                Upon completion of NFS loan payment with Capital One.
01/01/2023             $1,543.00 per month                Upon completion of 401K loan repayment.
01/01/2024             $2,018.00 per month                Upon completion of 401K loan repayment.


      Proposed Chapter 13 Section 2.1 – Plan Payment to be effective February 2021:


      § 2.1 Regular Payments to the trustee; applicable commitment period.
      The applicable commitment period for the debtor(s) as set forth in 11 U.S.C. § 1325(b)(4) is:
      Check one: 36 months 60 months
      Debtor(s) will make regular payments (“Regular Payments”) to the trustee as follows:
      The debtor(s) will pay $356.00 per month for the applicable commitment period. If the applicable
      commitment period is 36 months, additional Regular Payments will be made to the extent necessary to
      make the payments to creditors specified in this plan, not to exceed 60 months unless the Bankruptcy
      Court orders otherwise. If all allowed claims treated in § 5.1 of this plan are paid in full prior to the
      expiration of the applicable commitment period, no further Regular Payments will be made.


       The amount of the Regular Payment will change as follows (If this box is not checked, the rest of § 2.1
      need not be completed or reproduced. Insert additional lines as needed for more changes.):

Beginning on           The Regular Payment amount For the following reason (insert reason for change):
(insert date):         will change to (insert amount):
01/2023                $814.00 per month                 Upon completion of 401K loan repayment.
01/2024                $1,289.00 per month               Upon completion of 401K loan repayment.


                 WHEREFORE Debtor prays:
                 (a) That this “Post-Confirmation Modification of Plan and request for its Approval” be filed,
                     read and considered;
                 (b) That this Honorable Court grant this modification; and,
                 (c) That this Honorable Court grants such other and further relief as it may deem just and proper.
Case 19-67248-lrc         Doc 51   Filed 01/19/21 Entered 01/19/21 15:51:09       Desc Main
                                   Document     Page 5 of 10




Dated: January 19, 2021                           /s/
                                                  Stacey L. Butler, Esq.
                                                  Georgia Bar No. 468063
                                                  The Bankruptcy Law Group, LLC
                                                  Attorney for Debtor
                                                  155 Eagles Walk, Suite A
                                                  Stockbridge, GA 30281
                                                  770-389-0002 Phone
                                                  770-389-0012 Fax
                                                  courtdocs@slblawgroup.com
Case 19-67248-lrc          Doc 51     Filed 01/19/21 Entered 01/19/21 15:51:09                 Desc Main
                                      Document     Page 6 of 10


                              UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF GEORGIA
                                      ATLANTA DIVISION


IN RE:                                            :        CHAPTER 13
                                                  :
FELICIA LAVERNE JAMES,                            :        CASE NO. 19-67248-LRC
                                                  :
                          Debtor.                 :


                          DECLARATION UNDER PENALTY OF PERJURY

         I, Felecia Laverne James, declare under penalty of perjury that the foregoing is true and correct to
the best of my knowledge, information and belief.

Dated: January 19, 2021                                    /s/
                                                           Felecia Laverne James
Case 19-67248-lrc         Doc 51      Filed 01/19/21 Entered 01/19/21 15:51:09             Desc Main
                                      Document     Page 7 of 10


                                     CERTIFICATE OF SERVICE

        I certify that I am over the age of 18 and that I served a copy of the foregoing “Modification of
Confirmed Plan and Notice of Hearing” by first class U.S. Mail, with adequate postage prepaid on the
following persons or entities at the address stated with the attached creditor matrix;


Debtor:
Felicia Laverne James
9759 Owen Pkwy
Jonesboro, GA 30238


        I certify that, by agreement of the parties, Melissa J. Davey, Chapter 13 Trustee, was served via
the ECF electronic mail/noticing system.



Dated: January 19, 2021                                    /s/
                                                           Stacey L. Butler, Esq.
                                                           Georgia Bar No. 468063
                                                           The Bankruptcy Law Group, LLC
                                                           Attorney for Debtor
                                                           155 Eagles Walk, Suite A
                                                           Stockbridge, GA 30281
                                                           770-389-0002 Phone
                                                           770-389-0012 Fax
                                                           courtdocs@slblawgroup.com
                Case 19-67248-lrc      Doc 51   Filed 01/19/21 Entered 01/19/21 15:51:09 Desc Main
Label Matrix for local noticing             AcimaDocument
                                                  Credit     Page 8 of 10        Acima Credit
113E-1                                      9815 Monroe Street                              9815 S Monroe St Fl 4
Case 19-67248-lrc                           4th Floor                                       Sandy, UT 84070-4384
Northern District of Georgia                Sandy, UT 84070-4384
Atlanta
Tue Jan 19 15:32:12 EST 2021
Aldridge Pite, LLP                          (p)AMERICREDIT FINANCIAL SERVICS DBA GM FINAN   AmeriCredit/GM Financial
Fifteen Piedmonth Center                    PO BOX 183853                                   Po Box 181145
3575 Piedmont Rd NE, Suite 500              ARLINGTON TX 76096-3853                         Arlington, TX 76096-1145
Atlanta, GA 30305-1636


Stacey L. Butler                            Capital One                                     Capital One
The Bankruptcy Law Group, LLC               Attn: Bankruptcy                                Po Box 30281
Suite A                                     PO Box 30285                                    Salt Lake City, UT 84130-0281
155 Eagles Walk                             Salt Lake City, UT 84130-0285
Stockbridge, GA 30281-6342

Capital One Auto Finance                    Capital One Auto Finance                        Capital One Auto Finance, a division of Capi
Attn: Bankruptcy                            Credit Bureau Dispute                           4515 N Santa Fe Ave. Dept. APS
PO Box 30285                                Plano, TX 75025                                 Oklahoma City, OK 73118-7901
Salt Lake City, UT 84130-0285


Capital One Bank (USA), N.A.                Comenity Bank/Wayfair                           Comenity Bank/Wayfair
4515 N Santa Fe Ave                         Attn: Bankruptcy Dept                           Po Box 182789
Oklahoma City, OK 73118-7901                PO Box 182125                                   Columbus, OH 43218-2789
                                            Columbus, OH 43218-2125


Comenitybank/New York                       Comenitybank/New York                           Melissa J. Davey
Attn: Bankruptcy                            Po Box 182789                                   Melissa J. Davey, Standing Ch 13 Trustee
PO Box 18215                                Columbus, OH 43218-2789                         Suite 200
Columbus, OH 43218                                                                          260 Peachtree Street, NW
                                                                                            Atlanta, GA 30303-1236

Department of Justice, Tax Division         Diversified Consultants, Inc.                   Diversified Consultants, Inc.
Civil Trial Section, Southern Region        Attn: Bankruptcy                                P O Box 551268
PO Box 14198                                PO Box 679543                                   Jacksonville, FL 32255-1268
Washington, DC 20044-4198                   Dallas, TX 75267-9543


(p)GEORGIA DEPARTMENT OF REVENUE            Internal Revenue Service                        Internal Revenue Service
COMPLIANCE DIVISION                         401 W. Peachtree St. NW                         P O Box 7346
ARCS BANKRUPTCY                             Stop 334-D                                      Philadelphia, PA 19101-7346
1800 CENTURY BLVD NE SUITE 9100             Atlanta, GA 30308
ATLANTA GA 30345-3202

Felicia Laverne James                       (p)JEFFERSON CAPITAL SYSTEMS LLC                Brian K. Jordan
9759 Owen Parkway                           PO BOX 7999                                     Aldridge Pite, LLP
Jonesboro, GA 30238-8040                    SAINT CLOUD MN 56302-7999                       Suite 500 - Fifteen Piedmont Center
                                                                                            3575 Piedmont Road, NE
                                                                                            Atlanta, GA 30305-1636

LVNV Funding LLC                            Craig B. Lefkoff                                Northside Hospital
Resurgent Capital Services                  Lefkoff Rubin Gleason Russo Williams PC         1100 Johnson Ferry Road
P.O. Box 10587                              Suite 900                                       Suite 780
Greenville, SC 29603-0587                   5555 Glenridge Connector                        Atlanta, GA 30342-1743
                                            Atlanta, GA 30342-4762
                Case 19-67248-lrc           Doc 51       Filed 01/19/21            Entered 01/19/21 15:51:09           Desc Main
Northside Hospital                                   PRA Receivables
                                                         Document    Management,
                                                                            Page LLC9 of 10               Quantum3 Group LLC as agent for Comenity Ban
PO Box 105346                                        PO Box 41021                                         PO Box 788
Atlanta, GA 30348-5346                               Norfolk, VA 23541-1021                               Kirkland, WA 98083-0788



Philip L. Rubin                                      Syncb/HSN                                            Syncb/HSN
Lefkoff Rubin Gleason Russo Williams PC              Attn: Bankruptcy                                     Po Box 965017
Suite 900                                            PO Box 965060                                        Orlando, FL 32896-5017
5555 Glenridge Connector                             Orlando, FL 32896-5060
Atlanta, GA 30342-4762

Synchrony Bank                                       Troy Capital LLC                                     United States Attorney
c/o PRA Receivables Management, LLC                  c/o Rosen & Pollack                                  600 Russell B. Russell Bldg.
PO Box 41021                                         1825 Barrett Lakes Blvd                              75 Ted Turner Drive, SW
Norfolk, VA 23541-1021                               Suite 510                                            Atlanta, GA 30303-3315
                                                     Kennesaw, GA 30144-7519

United States Attorney                               Wells Fargo Bank, N.A.                               Wells Fargo Home Mor
Northern District of Georgia                         Default Document Processing                          Po Box 10335
75 Ted Turner Drive SW, Suite 600                    MAC# N9286-01Y                                       Des Moines, IA 50306-0335
Atlanta GA 30303-3309                                1000 Blue Gentian Road
                                                     Eagan MN 55121-7700

Wells Fargo Home Mortgage
Attn: Written Correspondence/Bankruptcy
Mac#2302-04e
PO Box 10335
Des Moines, IA 50306-0335



                   The preferred mailing address (p) above has been substituted for the following entity/entities as so specified
                   by said entity/entities in a Notice of Address filed pursuant to 11 U.S.C. 342(f) and Fed.R.Bank.P. 2002 (g)(4).


AmeriCredit Financial Services, Inc.                 (d)AmeriCredit Financial Services, Inc.              Georgia Department of Revenue
d/b/a GM Financial                                   dba GM Financial                                     Compliance Division
PO Box 183853                                        P O Box 183853                                       ARCS-Bankruptcy
Arlington, TX 76096                                  Arlington, TX 76096                                  1800 Century Blvd. NE, Suite 9100
                                                                                                          Atlanta, GA 30345-3202

(d)Georgia Department of Revenue                     Jefferson Capital Systems LLC
Compliance Division                                  Po Box 7999
ARCS-Bankruptcy                                      Saint Cloud Mn 56302-9617
1800 Century Blvd. NE, Suite 9100
Atlanta, GA 30345-3205




                 The following recipients may be/have been bypassed for notice due to an undeliverable (u) or duplicate (d) address.


(d)Capital One Auto Finance, a division of Ca        (d)LVNV Funding, LLC                                 (u)Wells Fargo Bank, N.A.
4515 N Santa Fe Ave. Dept. APS                       Resurgent Capital Services
Oklahoma City, OK 73118-7901                         PO Box 10587
                                                     Greenville, SC 29603-0587
                Case 19-67248-lrc   Doc 51    Filed 01/19/21 Entered 01/19/21 15:51:09   Desc Main
End of Label Matrix                          Document      Page 10 of 10
Mailable recipients   42
Bypassed recipients    3
Total                 45
